El Juez Asociado Señor Wole,
emitió la opinión del tribunal.
Este es un pleito de daños y perjuicios instituido en la Corte Municipal de Ciales. En un pleito anterior ante la misma corte, las personas que constituían la sucesión de Manuel Maldonado promovieron un pleito contra el aquí apelante, Carmelo Sierra, en cobro de cierta cantidad de dinero. Dichas personas obtuvieron un embargo para asegu-rar la efectividad de la sentencia, en el cual los fiadores eran José Pilar Santiago y Felipe Santiago, los aquí apelados. A tenor de dicho auto se embargó una finca compuesta de 7.80 cuerdas. En la demanda que tenemos a la vista se alegó que los demandantes en el pleito anterior prosiguieron el mismo tesoneramente y que la Corte Municipal de Ciales lo declaró sin lugar. La cuestión principal envuelta en este re-curso es que dicho litigio causó al aquí demandante daños *689y perjuicios ascendentes a la suma de $400, qne los referi-dos fiadores lian dejado de satisfacerle. La corte de distrito declaró sin lngar la demanda.
 La primera partida de daños y perjuicios alegada era qne el referido pleito anterior impidió qne el apelante vendiera los bienes embargados, teniendo éste nna oferta ventajosa sobre los mismos.
La corte de distrito no quedó convencida por la prneba de qne el demandante recibió nna oferta definitiva sobre los aludidos bienes y expnso sns razones para ello, y el apelante-no nos convence de qne ella estuviera equivocada. Conve-nimos de nn todo en qne prneba de un embargo, qne puede ser fácilmente levantado, no sería tal obstáculo qne impedi-ría a nna persona comprar nna finca deseable, especialmente cuando la cantidad qne ña de pagarse es relativamente pe-queña. El apelante copia extensamente de la exposición del caso para demostrar nna apreciación errónea de la prneba, pero en tanto en cnanto un supuesto conflicto tenga peso en este caso, no podemos bailar qne la corte inferior estu-viese equivocada. Aun si el razonamiento de la corte al calcular las posibilidades de la propiedad como una lechería no era correcto, ello no importaría mucho. Creemos igual-mente qne la reclamación es remota y qne no es nna cansa próxima. Lowande v. Otero & Co., 15 D.P.R. 194.
El otro elemento de daños y perjuicios alegados son las costas incurridas por el apelante con motivo del litigio anterior. En el mismo la parte demandante y apelante obtuvo sentencia por las costas. Dejó de reclamarlas dentro de tal pleito. En el presente recurso trata de recobrar las costas y los honorarios de abogado en qne se le obligó a incurrir por virtud de la iniciación del otro pleito. El apelante admite qne las costas qne hubiera podido haber obtenido por la sentencia no pueden ser recobradas, pero admitiendo también qne no podían concedérsele honorarios de abogado en dicho pleito trata de recobrarlos en éste. Aunque puede haber excepciones, la regla general es que las cos-*690tas o desembolsos, y especialmente los honorarios de abo-gado, incurridos en la defensa de nn litigio no pueden ser recobrados como elementos de daños y perjuicios. Day v. Woodworth, 13 How. 362; Flanders v. Tweed, 15 Wall. 450; nota a Winkler v. Roeder, 8 A.S.R. 158; 17 C. J. 807. De igual modo, cnando nn estatnto prescribe los casos y la forma en que en pleitos ordinarios tales honorarios pueden ser re-cobrados, ningún otro remedio puede ayudar a un deman-dante que tuvo que defenderse en otro pleito. Véanse algunos de los casos citados. Ésta es la regla en Puerto Pico. El artículo 327 del Código de Enjuiciamiento Civil, edición de 1933, lee como sigue:
“Las partes en acciones o procedimientos, incluyendo El Pueblo de Puerto Rico, tendrán derecho a las costas y desembolsos, sujeto a las reglas que más adelante se prescriben.
“En todos los casos en que se hayan concedido a una parte las costas en una acción o procedimiento en la corte de distrito, dicha parte, a discreción de la corte de distrito, tendrá derecho a recibir de la parte vencida, una cantidad que represente el valor de los servicios de su abogado o una parte de dicha cantidad; Disponién-dose, que nada de lo contenido en esta sección, se entenderá que concede honorarios de abogado para ser incluidos en las costas que se impusieren a un demandado que no hubiere radicado su com-parecencia en una acción o procedimiento; Y disponiéndose, además, que los honorarios y costas serán concedidos a discreción del juez que tenga conocimiento de la acción o procedimiento, teniendo en cuenta también el grado de culpa de la parte, si la hubiere, contra quien se dictare sentencia.”
Este artículo según fué originalmente aprobado en 1904 disponía:
“La cuantía y forma de pago de los honorarios de los abogados y consultores se deja al convenio expreso o tácito de las partes; pero las partes en pleitos o procedimientos tendrán derecho a las costas y a los desembolos, según más adelante se dispone.”
El demandante abandonó sn reclamación por las costas ante la corte municipal y quizá sea su mala suerte que en *691un pleito por menos de $500 no se puedan conceder honora-rios de abogado.
Existe también otra duda. Los demandados en el presente recurso eran los fiadores en una fianza prestada para trabar nn embargo. Es bastante remoto hacerles responder de honorarios de abogado o de cualquiera otra cosa que no sea el resultado directo de la iniciación del litigio o del embargo incidental.
No hallamos abuso de discreción en la intervención de la corte durante el curso del litigio, ni tampoco en la imposi-ción de las costas.

La sentencia apelada debe ser confirmada.